Citation Nr: 0734759	
Decision Date: 11/02/07    Archive Date: 11/19/07

DOCKET NO.  95-02 353	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1. Entitlement to a rating in excess of 10 percent for 
degenerative disc disease, L5-S1, prior to May 17, 2000.

2. Entitlement to a rating in excess of 60 percent for 
degenerative disc disease, L5-S1, from May 17, 2000.


REPRESENTATION

Appellant represented by:	Michael R. Viterna, Attorney 
at Law


ATTORNEY FOR THE BOARD

M. Sorisio, Associate Counsel



INTRODUCTION

The appellant is a veteran who served on active duty from 
April 1982 to April 1993.  The case is before the Board of 
Veterans' Appeals (Board) on remand from the United States 
Court of Appeals for Veterans Claims (Court).  The case was 
originally before the Board on appeal from a March 1994 
rating decision of the Buffalo, New York Department of 
Veterans Affairs (VA) Regional Office (RO) that, among other 
things, granted service connection for degenerative disc 
disease, rated noncompensable.  (The veteran's claims file is 
now in the jurisdiction of the Detroit, Michigan RO, as he 
has relocated to that state.)  The veteran appealed the 
rating assigned.  In a decision issued in September 1998, the 
Board denied a compensable rating for degenerative disc 
disease.  The veteran appealed that decision to the Court.  
In August 1999, the Court issued an order that vacated the 
Board's decision and remanded the matter on appeal for 
readjudication consistent with the instructions outlined in 
the August 1999 Joint Motion by the parties.  In May 2000 the 
Board remanded the case to the RO for additional development.

In a November 2001 decision, the RO increased the rating for 
the veteran's degenerative disc disease at L5-S1 to 10 
percent, effective April 20, 1993 and to 20 percent, 
effective November 16, 2000.  In July 2003, the Board again 
remanded the case to the RO for additional development.  In 
an April 2007 decision, the RO increased the rating to 60 
percent, effective May 17, 2000.  The veteran has not 
expressed satisfaction with the current ratings, and the 
ratings are less than the maximum under the applicable 
criteria; hence, the claims remain on appeal.  See AB v. 
Brown, 6 Vet. App. 35 (1993).  

The matter of the rating of degenerative disc disease, L5-S1, 
from May 17, 2000 is being REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the appellant if any action on his part is required.




FINDING OF FACT

Throughout the period prior to May 17, 2000, the veteran's 
degenerative disc disease, L5-S1, was manifested by no more 
than mild intervertebral disc syndrome, slight limitation of 
motion of the lumbar spine, or lumbosacral strain with 
characteristic pain on motion; moderate intervertebral disc 
syndrome with recurring attacks, moderate limitation of 
motion, or lumbosacral strain with muscle spasm on extreme 
forward bending, loss of lateral spine motion, unilateral, in 
standing position were not shown. 


CONCLUSION OF LAW

For the period prior to May 17, 2000 a rating in excess of 10 
percent for degenerative disc disease, L5-S1, is not 
warranted.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§§ 4.1, 4.3, 4.7, 4.10, 4.40, 4.45, 4.71a, Diagnostic Codes 
(Codes) 5292, 5293, 5295 (effective prior to September 23, 
2002).


REASONS AND BASES FOR FINDING AND CONCLUSION

A.	Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist 
claimants in substantiating a claim for VA benefits.  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA 
applies to the instant claim.  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant of any information, and any medical or lay evidence, 
that is necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  Proper VCAA notice must inform the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any 
evidence in his or her possession that pertains to the claim.  
38 C.F.R. § 3.159(b)(1).  VCAA notice should be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction decision on a claim.  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).

As the rating decision on appeal granted service connection 
and an effective date for the award, statutory notice had 
served its purpose, and its application was no longer 
required.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006), aff'd, Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 
2007).  Nonetheless, June 2004, October 2004, November 2004, 
March 2005, and August 2005 letters provided the veteran with 
notice regarding the evidence necessary to substantiate his 
claim, the evidence VA was responsible for providing, the 
evidence he was responsible for providing, and advised him to 
submit any evidence or provide any information he had 
regarding his claim.  An August 1994 statement of the case 
(SOC) provided notice on the "downstream" issue of 
entitlement to an increased initial rating; while an April 
2007 supplemental SOC (SSOC) and rating decision 
readjudicated the matter after the appellant and his attorney 
responded and further development was completed.  38 U.S.C.A. 
§ 7105; see Mayfield v. Nicholson, 20 Vet. App. 537, 542 
(2006).  

The veteran's pertinent and available treatment records, for 
the portion of the claim being decided, have been secured.  
In a June 1998 statement, he reported that all of his medical 
records were from his active service.  He has not otherwise 
indicated that he sought any treatment for his back prior to 
May 17, 2000 and has not identified any pertinent evidence 
that remains outstanding.  The RO arranged for VA 
examinations in July 1993 and November 2000.  Thus, VA's duty 
to assist is also met.  Accordingly, the Board will address 
the merits of the claim. 

B.	Factual Background

Service medical records show that the veteran was treated for 
complaints of severe lower back pain.  December 1992 records 
show he had a history of lower back pain and recent acute 
onset of pain.  He complained of radiating pain into his 
lower extremities down to his foot.  He was able to toe-heel 
walk and squat; sensation was intact to light touch; and 
passive extension and active extension were both decreased.  
In January 1993, it was noted that the pain may be secondary 
to a herniated nucleus pulposus.  On February 1993 separation 
examination, it was noted that the veteran's severe lower 
back pain was being evaluated.  A March 1993 record indicates 
the veteran complained of left lower extremity radicular pain 
in a nonanatomic distribution.  He denied bowel or bladder 
symptoms.  An April 1993 MRI showed degenerative disc disease 
and a herniated nucleus pulposus at L5-S1.  At that time, the 
disability was noted to be asymptomatic.  

On VA examination in July 1993, the veteran related that he 
injured his back in service when he lifted a heavy weight.  
It was hard to move for a while and he had pains in his legs.  
He was given medication.  He returned to sick call for 
repeated episodes of back pain.  In December 1989, he fell 
off the back of a fork lift and re-injured his back.  X-rays 
at that time were negative; however, a subsequent MRI showed 
degenerative disc disease with herniation.  Surgery was not 
advised.  He reported that he did not have any difficulty 
with his back, if he was careful with use.  He wore a back 
support.  Sometimes he experienced back pain during periods 
of bad weather or if he positioned himself unusually, and 
sometimes the pain radiated around both sides of his back to 
the pubic area.  Examination of the back showed that bending 
was full and normal; carriage, posture, and gait were normal; 
knee and ankle jerks were normal.  The diagnosis was mild low 
back strain.  

In subsequent statements and appellate submissions to the RO 
in April, September, November, and December 1994, the veteran 
reported that he had constant pain in his back that was 
causing him difficulty with his work as a truck driver.  

A May 2000 private medical record from Dr. A. I. shows that 
the veteran re-injured his back on May 17, 2000 when he was 
pulling nails out of a trailer and experienced a muscle 
spasm.  His symptoms had significantly increased since that 
injury.  He reported a history of back pain since the 
military, with minor flare-ups.  He indicated that seven 
years previously he had experienced some low back pain that 
had resolved with an injection.  He reported periodically 
having left-sided pain problems, but noted that these did not 
limit his activity.  He noted having been employed with the 
same employer since 1995; prior to his recent injury, he had 
not had any back problems with this employment.  

In an April 2001 statement, the veteran reported that his 
physical activities, to include work, social entertainment, 
driving, physical training exercises, and sexual activities, 
have been limited since his injury in service.  He reported 
tolerating the pain and putting it out of his mind until his 
May 17, 2000 injury.  A statement from the veteran's spouse 
also indicates that she had witnessed him being in severe 
pain during and since service.  

C.	Legal Criteria and Analysis

Disability evaluations are determined by the application of 
the VA Schedule for Rating Disabilities (Rating Schedule).  
38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  

Separate diagnostic codes identify the various disabilities.  
The percentage ratings contained in the Rating Schedule 
represent, as far as can be practicably determined, the 
average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and their residual conditions in civil occupations. 
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

This claim involves the initial rating assigned with a grant 
of service connection; hence, "staged" ratings may be 
warranted and have already been assigned by the RO.  See 
Fenderson v. West, 12 Vet. App. 119 (1999).  

Where there is a question as to which of two ratings shall be 
applied, the higher rating will be assigned if the disability 
picture more nearly approximates the criteria required for 
that rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.  When, after careful consideration of all 
procurable and assembled data, a reasonable doubt arises 
regarding the degree of disability, such doubt will be 
resolved in favor of the claimant.  38 C.F.R. § 4.3.

The criteria for rating the spine have been revised twice, 
effective September 23, 2002 and effective September 26, 
2003.  As the portion of the "staged" rating being 
addressed is prior to the effective dates of both revisions, 
only the criteria that were in effect prior to September 23, 
2002 apply.  

Prior to September 23, 2002, Code 5292 (for limitation of 
lumbar spine motion), provided a 10 percent rating for slight 
limitation of motion, a 20 percent rating for moderate 
limitation of motion, and a 40 percent rating for severe 
limitation of motion.  38 C.F.R. § 4.71a.

Under Code 5293, a 10 percent rating was provided for mild 
intervertebral disc syndrome, while a 20 percent rating was 
warranted where there was moderate intervertebral disc 
syndrome with recurring attacks.  38 C.F.R. § 4.71a.

Under Code 5295, lumbosacral strain was rated 10 percent with 
characteristic pain on motion and 20 percent when there was 
muscle spasm on extreme forward bending, and unilateral loss 
of lateral spine motion in the standing position.  38 C.F.R. 
§ 4.71a.

In rating disabilities of the musculoskeletal system, 
additional rating factors include functional loss due to pain 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant undertaking the motion.  38 C.F.R. 
§ 4.40.  Inquiry must also be made as to weakened movement, 
excess fatigability, incoordination, and reduction of normal 
excursion of movements, including pain on movement.  
38 C.F.R. § 4.45.  Functional impairment shall also be 
evaluated on the basis of lack of usefulness, and the effects 
of the disability upon the person's ordinary activity.  
38 C.F.R. § 4.10; Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).  

As noted above, the RO has assigned "staged" ratings to the 
veteran's lumbar spine disability, and the initial 10 percent 
rating assigned for the period prior to May 17, 2000 is the 
"stage" that is being addressed.  Symptoms of the veteran's 
lumbar spine disability did not vary significantly during 
this "stage" of the appeal period.  While periods of 
exacerbation were reported on occasion, the findings were not 
such as would establish entitlement to an increased (in 
excess of 10 percent) rating for any period of time.  
Consequently, a further "staged" rating is not indicated. 

A 20 percent (the next higher) rating under Code 5292 is not 
warranted prior to May 17, 2000 because there is no evidence 
of more than slight limitation of lumbar motion.  On July 
1993 VA examination, the veteran had full bending.  Even 
considering the veteran's and his spouse's statements 
regarding pain and limitation of function, the evidence does 
not show that his motion was more than slightly limited prior 
to May 17, 2000.

A 20 percent rating is also not warranted under Code 5295.  
On July 1993 VA examination, a diagnosis of mild low back 
strain was provided.  The examiner noted that the veteran 
wore a back support; however, clinical examination did not 
reveal either muscle spasm or loss of lateral spine motion, 
unilateral, in the standing position and his carriage, 
posture, and gait were noted to be normal.  Findings that 
would more nearly approximate a 20 percent rating were not 
shown or reported prior to May 17, 2000. 

VA and private treatment records also do not reflect more 
than mild disc disease prior to May 17, 2000.  Recurrent 
attacks of moderate intervertebral disc syndrome are not 
shown prior to that date.  The record shows the veteran has 
degenerative disc disease with a herniated nucleus pulposus 
at L5-S1.  He reported during clinical evaluations that prior 
to his May 2000 injury he experienced mild flare-ups of back 
pain, with some left sided pain problems, and periodic 
radiation into his legs.  Other statements reported constant 
low back pain.  A March 1993 service medical record indicates 
the veteran complained of having left lower extremity 
radicular pain in a nonanatomic distribution.  The veteran 
denied bowel or bladder impairment and sensation was intact 
to light touch.  While an April 1993 MRI found a herniated 
nucleus pulposus, it was noted that the veteran did not have 
any impairment associated with the herniated disc.  On July 
1993 VA examination, knee and ankle jerks were both normal.  
The veteran reported experiencing back pain that sometimes 
radiated around his pubic area during bad weather or when he 
was in unusual positions.  Notably, while the veteran has 
reported having lumbar pain with radiation, he did not seek 
treatment for these symptoms until after his May 17, 2000 
work-related injury, when his symptoms significantly 
increased.  The veteran's statements describing his symptoms 
are competent evidence to the extent that he can describe 
what he experiences.  See Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  However, these statements must be viewed in 
conjunction with the objective medical evidence and the 
pertinent rating criteria.  His reports of periodic instances 
of radiating pain and flare-ups of lumbar pain combined with 
objective medical evidence showing no associated neurological 
impairment (such as absent ankle jerk or bowel or bladder 
impairment) reflect only mild intervertebral disc syndrome.  
The evidence does not show findings that more nearly 
approximate moderate intervertebral disc syndrome with 
recurring attacks.  Thus, a rating in excess of 10 percent 
under Code 5293 is not warranted for the period prior to May 
17, 2000.  

The Board has also considered whether referral for 
extraschedular consideration is suggested by the record.  
Although the veteran alleges that his back caused him 
difficulty in his job as a truck driver prior to May 17, 
2000, there is no objective evidence in the record of 
'marked' interference with employment, or frequent 
hospitalizations due to the service connected disability (or 
other factors of like gravity) prior to that date which would 
suggest that referral for extraschedular consideration is 
indicated.  

The currently assigned 10 percent evaluation for the 
veteran's lumbar spine disability is appropriate and there is 
no basis for an increased rating.  As the preponderance of 
the evidence is against the claim, the benefit of the doubt 
rule is not applicable, and the claim must be denied.


ORDER

A rating in excess of 10 percent for degenerative disc 
disease, L5-S1 for the period prior to May 17, 2000 is 
denied.


REMAND

The Board's July 2003 remand asked the RO to secure VA and 
private medical treatment records from all sources identified 
by the veteran.  While all identified and obtainable private 
treatment records have been secured, it appears that 
pertinent VA treatment records remain outstanding.  A July 
2006 letter from the veteran's attorney attaches an April 
2006 treatment record from the Ann Arbor VA Medical Center 
(VAMC) and states that "[a]dditional records are available 
from the VA facility in Saginaw that may be relevant to this 
claim."  The record does not reflect that the RO has sought 
these VA treatment records.  While the Board is aware that 
this case has been pending since the veteran filed his claim 
in April 1993, VA treatment records are constructively of 
record, and have been identified as being potentially 
pertinent to the veteran's claim.  Additionally, a remand by 
the Board confers on the appellant, as a matter of law, the 
right to compliance with the remand orders.  Stegall v. West, 
11 Vet. App. 268, 271 (1998).  As the RO has not fully 
complied with the July 2003 remand instructions, a further 
remand is necessary to obtain the identified VA treatment 
records. 

Furthermore, an April 2006 record of a VA neurosurgical 
consultation shows the veteran reported experiencing periodic 
bowel and bladder impairment about six times in the last two 
and a half years, especially during flare-ups of his back 
pain.  Additional private treatment records also show reports 
of bowel and bladder impairment.  While the RO has considered 
the veteran's neurological symptoms in assigning a 60 percent 
rating under the criteria in effect prior to September 23, 
2002 and September 26, 2003, the RO has not considered the 
rating criteria effective from that date and whether the 
veteran might be entitled to a higher rating under these 
criteria.  The revised criteria note that any associated 
objective neurological abnormalities, including, but not 
limited to, bowel or bladder impairment, should be rated 
separately under an appropriate diagnostic code.  38 C.F.R. 
§ 4.71a, Note 1. 

Accordingly, the case is REMANDED for the following:

1.  The RO should obtain complete records 
of all VA treatment the veteran has 
received at the Ann Arbor VAMC and Saginaw 
VAMC since May 2000.  

2.  The RO should then arrange for the 
veteran to be examined by a neurologist to 
assess the nature and severity of the 
neurological symptoms of his service 
connected low back disability.  The 
veteran's claims folder must be reviewed by 
the examiner in conjunction with the 
examination.  Any indicated studies should 
be performed and any necessary 
consultations (e.g., orthopedic) should be 
arranged.  The examiner should determine 
the nature and severity of any neurological 
manifestations (noting prior clinical 
findings), to include, but not limited to, 
radiating pain into an extremity, absent 
ankle jerk, and bowel or bladder 
impairment.  The examiner must explain the 
rationale for any opinion provided.

3.  The RO should then re-adjudicate the 
claim, to include consideration of whether 
a separate rating is warranted for the 
veteran's neurological symptoms (under 
rating criteria effective from September 
26, 2003).  If the claim remains denied, 
the RO should issue an appropriate SSOC and 
give the veteran and his attorney the 
opportunity to respond.  The case should 
then be returned to the Board, if in order, 
for further review.

The purpose of this remand is to implement the mandates of 
the Court, as expressed in the Joint Motion and to ensure 
compliance with a prior Board remand.  The appellant has the 
right to submit additional evidence and argument on the 
matter the Board has remanded.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).  This claim must be afforded 
expeditious treatment.  The law requires that all claims that 
are remanded by the Board and by the Court for additional 
development or other appropriate action must be handled in an 
expeditious manner.



______________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


